F|LED

IN THE UNITED STATES DISTRICT COURT M 2 6 
FOR THE DISTRICT OF COLUMBIA

NANCY MAYER WH|TUNGTGN, CLERK
U.S. DISTRICT COURT

INRE:

GUANTANAMo BAY
DETAINEE LITIGATIoN

AL QOSI,
Petitioner,
v. Civil Action No. 1:04-cv-0l937 (PLF)

BARACK H. OBAMA,
President of the United States, et al. ,

Respondents.

\/§&/S€§/\ié/§/§/S£\/§§SSR/

[P SED] oRDER GRANTING
PETITIONER’S coNSENT MoTIoN FoR AN EXTENSIoN oF TIME 1N wH1CH

TO FILE THE TRAVERSE
Upon consideration of Petitioner’s Consent Motion for an Extension of T ime in W71ich to
File the Traverse, it is hereby
ORDERED that the Motion is granted; Petitioner shall have through and including July

17 , 2009 in which file the traverse.

SIGNED AND ENTERED rhis.§§‘day of 2009.

United States District\]‘udge